Citation Nr: 1643003	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disorder.  

2.  Entitlement to service connection for cardiomyopathy.  

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from February 1989 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing in July 2016.  He waived RO consideration of additional evidence at that time, submitted some evidence on that date, and was given 60 days to submit additional evidence.  No additional evidence was received after the hearing date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of service connection for cardiomyopathy and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current major depressive disorder was caused in part by service events.  



CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed service connection for psychiatric disease.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service treatment records are silent for reference to psychiatric disease.  

On VA psychiatric examination in February 2012, the examiner reviewed the Veteran's medical history and examined him and found that he has major depressive disorder.  The Veteran reported that in service in February 1990, while at a port, his friends left on shore leave in Israel.  The ferry boat that was transporting them to shore sank rapidly, killing 2 of his comrades.  On another occasion in service, he was on the U.S.S. SARATOGA near Turkey, playing a war game with the Turkish Navy.  His ship mistakenly launched a sea sparrow missile that hit the Turkish ship, killing 6 sailors.  The psychiatrist indicated that it appears that the Veteran's depression is exacerbated by the identified military stressors.   

During the Veteran's July 2016 hearing, he testified that he lost 2 of his buddies when the above-mentioned ferry sank in service.  

The Board takes judicial notice that on December 21, 1990, twenty-one sailors from the U.S.S. SARATOGA drowned during a ferry accident off the coast of Haifa, Israel, and that in October 1992, the U.S.S. SARATOGA accidentally attacked a Turkish destroyer.  This information is readily available online.  

Based on the evidence, the Board finds that service connection is warranted for the Veteran's major depressive disorder, as being caused in part by service events, as supported by the evidence reported above.  As such, the Board finds that a full grant of the benefit sought on appeal, an acquired psychiatric disorder however diagnosed, has been awarded.


ORDER

Service connection for major depressive disorder is granted.  


REMAND

The Veteran claims service connection for cardiomyopathy and diabetes mellitus.  An October 2010 VA endocrinology record states that his diabetes mellitus is late onset type I.  The Veteran indicated in January 2011 that he believes that the claimed disorders are related to typhoid and other vaccines which he received in service.  His service treatment records show that he was given typhoid, tetanus, and diphtheria vaccinations between March and August 1989, with no untoward reactions noted.  They also show that he was given polio, meningococcal, adenovirus 4 & 7, influenza, Bicillin, and rubella immunizations in February 1989.  Additionally, he claims, but there is no medical evidence of record showing, that he was given Anthrax and smallpox vaccines in service, possibly in about 1990 and/or 1991, and argues that a yellow card which servicemen would carry with them (and which might document this) is not of record.  Cardiomyopathy and diabetes are reported to have been diagnosed in or after 2003.  A November 2010 VA medical record states that the Veteran's cardiomyopathy has a viral etiology.  There is also a copy of October 1999 testimony from a private physician to Congress, received in July 2016, indicating that there may be a relationship between vaccines and diabetes mellitus.  In light of the evidence of record and the provisions of 38 C.F.R. § 3.159 (2015), a VA examination, as indicated below, is necessary for these claims.  
 
Beforehand, however, any additional available relevant records should be obtained.  This should include any private medical records of treatment he has received, such as the treatment he testified in July 2016 that he received outside of the VA system in March 2005 in Austin, Texas; and any additional VA medical records. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant records, including any private medical records of treatment he has received, including treatment in March 2005 in Austin, Texas; and any additional VA medical records.  

2.  Please ask appropriate sources to assess whether it is at least as likely as not (50 percent or higher degree of probability) that this Navy Veteran, who apparently served aboard the U.S.S. SARATOGA (CV 60) in the Persian Gulf during part of his service from February 1989 to February 1993, received Anthrax and/or smallpox vaccines in service.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his current cardiomyopathy and diabetes mellitus disabilities.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination, review of the record, and any research necessary, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed cardiomyopathy or diabetes mellitus was caused by any of the vaccines he likely received in service, to include polio, meningococcal, adenovirus 4 & 7, influenza, Bicillin, and rubella immunizations shown in the service treatment records which are of record.  Anthrax and smallpox vaccines should be considered only if suggested by the response to paragraph 2.

The examiner should consider all relevant evidence of record and any available relevant medical information and principles; and should furnish detailed reasons for each opinion, specifically discussing relevant evidence and medical information and principles to the extent necessary.  It is noted that October 1999 testimony from a private physician to Congress, concerning causation between Anthrax vaccines and diabetes mellitus, was submitted in July 2016.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


